 



Exhibit 10.5
CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE
          THIS AGREEMENT is made and entered into between Marc R. Sportsman
(“Employee”) and ATS MEDICAL, INC. (“the Company”).
          WHEREAS, the Employee was employed by the Company; and
          WHEREAS, the Employee signed an Employment Agreement dated April 15,
2003, and
          WHEREAS, the Employee’s employment is being terminated, and
          WHEREAS, the purpose of this Separation Agreement is to set forth the
terms and conditions under which the Employee and the Company will sever their
employment relationship.
          NOW, THEREFORE, in consideration of the recitals stated above and the
mutual agreements, covenants, and provisions contained in this Separation
Agreement, the parties agree as follows:
     Termination. The Employee and the Company agree that the effective date of
the Employee’s termination is February 2, 2007. Employee will, however, be paid
through February 16, 2007.
     Payments.
As consideration for the terms contained in this Agreement, including the
Employee’s release of claims, his agreement to maintain the confidentiality of
the Agreement, and his promise to abide by the restrictive covenants in his
Employment Agreement, the Employee will receive 26 biweekly payments of nine
thousand five hundred forty and 64/100 dollars ($9,540.86). The total amount of
such payments will be two hundred forty eight thousand sixty two and 36/100
dollars ($248,062.36), less applicable withholdings for taxes.
The Company will also pay health insurance premiums for the Employee through
February 2008, consistent with Employee’s current compensation program.
Employee shall have no right to any compensation, benefits, salary or bonus
beyond that referenced in the preceding subparagraphs of this Section 2. These
sums will only be paid, however, provided the rescission period referred to in
Section 7 has expired without rescission of this Agreement by the Employee.
The Company will pay the Employee and the Employee will accept from the Company,
in full and final settlement, the above-referenced consideration.
     Employee agrees that he is solely responsible for any and all liability
created under the federal and state tax laws and agrees to indemnify the Company
and hold it harmless for all such liability or obligations, if any. Further, the
Company makes no warranty concerning the



--------------------------------------------------------------------------------



 



treatment of any sums paid hereunder under said laws and employee has not relied
upon any such warranty.
     The Employee understands that no additional money is to be paid or other
consideration given to him on account of his employment or termination of
employment with the Company other than the consideration referenced in this
Agreement.
     Full Compensation. The payments that will be made on Employee’s behalf to
the Employee for his benefit pursuant to this Separation Agreement will
compensate him for and extinguish any and all of his claims arising out of his
employment with the Company or his employment termination, including but not
limited to claims for attorneys’ fees and costs, and any and all claims for any
type of legal or equitable relief.
     Benefits. The Employee is a participant in various employee benefit plans
sponsored by the Company. The payment of benefits, including the amounts and the
timing thereof, will be governed by the terms of the employee benefit plans,
except to the extent those rights have been explicitly extended in this
Agreement. The Company will answer any reasonable questions that the Employee
may have from time to time and will offer him the same assistance given other
participants in employee benefit plans so long as he is entitled to benefits
thereunder.
     Records, Documents and Property. Employee will return to the Company all
its property, including any keys, cell phones, computers, and any documents or
property of the Company. The Employee will also confirm that he has no
duplicates of any documents or items returned.
     General Release. In consideration of the payments and other undertakings
stated herein, the Employee will sign a separate Release in the form attached
hereto as Exhibit A at the time he signs this Separation Agreement. This
Separation Agreement shall not be interpreted or construed to limit the General
Release in any manner, or vice versa.
     Rescission. Employee will have up to 21 days to consider this Separation
Agreement before signing it. Once this Agreement is executed, Employee may
rescind this Separation Agreement within seven (7) calendar days to reinstate
federal Age Discrimination in Employment Act claims and within fifteen
(15) calendar days to reinstate Minnesota Human Rights Act claims under state
law. To be effective, any rescission within the relevant time periods must be in
writing and delivered to the Employer, in care of Ms. Barb Searle, ATS Medical,
Inc., 3905 Annapolis Lane, Suite 105, Minneapolis, Minnesota, 55447, either by
hand or by mail within the 15-day period. If sent by mail, the rescission must
be (1) postmarked within the 15-day period; (2) properly addressed to the
Employer; and (3) sent by certified mail, return receipt requested.
     If the Employee gives notice of rescission within the 15-day time period,
he shall no longer be entitled to the payments or benefits referred to in
Section 2, and his original involuntary termination shall remain as stated
above.
     Confidentiality of Terms. The terms of this Separation Agreement and
Release will be treated as confidential by the Employee and he shall not
disclose its terms to anyone except the Employee may disclose the terms of this
Agreement to his legal counsel,



--------------------------------------------------------------------------------



 



professional accountant, tax or professional financial advisor, spouse or as may
be required by law or court order.
     Restrictions of Employment Agreement. The restrictions on the use of
inventions, confidential information, competitive activities, and the provisions
dealing with the enforcement of those restrictions contained in the Employment
Agreement dated April 15, 2003, specifically sections 5, 6 and 7, will continue
in full force and effect even though employment under that Employment Agreement
is terminated. Employee confirms his commitments to those restrictions and
recognizes that the payments in Section 2 above as further consideration for his
promise to abide by those restrictions. Any failure to abide by those
restrictions will result in forfeiture of all payments, whether paid or unpaid,
and unvested stock, described in Section 2.
     Non-Disparagement. The Employee agrees that he shall not disparage or
defame the Company or its agents or employees in any respect or make any
comments concerning their employment relationship. Employee agrees not to make
any negative statements concerning his relationship with the Company, either in
the employment or personal context.
     Non-Admission. Nothing in this Separation Agreement is intended to be, nor
will be deemed to be, an admission of liability by the Company that it has
violated any state or federal statute, local ordinance or principle of common
law, or that it has engaged in any wrongdoing.
     Non-Assignment. The parties agree that this Separation Agreement and the
Release will not be assignable by Employee unless the Company agrees in writing.
     Injunctive Relief. Employee agrees that the Company will suffer irreparable
injury if Employee breaches any portion of this Agreement. Therefore, Employee
agrees that in addition to any legal action for money damages, an action for
injunctive relief will be appropriate upon such a breach, and further agrees to
reimburse the Company for its reasonable attorneys’ fees, costs, and expenses
incurred in enforcing Employee’s obligations hereunder and further agrees to
waive any requirement that the Company post a bond as a condition of injunctive
relief.
     Merger/Entire Agreement. This Separation Agreement and the Release attached
as Exhibit A, and the Employment Agreement dated April 15, 2003 constitute the
entire agreements between the parties with respect to the employment,
association and the termination of the Employee’s employment relationship with
the Company, and the parties agree that there were no inducements or
representations leading to the execution of this Separation Agreement or the
Release, except as herein contained. Employee agrees that any and all claims
which he might have had against the Company are fully released and discharged by
this Separation Agreement and the Release, and that the only claims which he may
hereafter assert against the Company will be derived only from an alleged breach
of the terms of this Separation Agreement.
     Invalidity. In case any one or more of the provisions of this Separation
Agreement shall be invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained in
this Separation Agreement will not in any way be affected or impaired thereby.



--------------------------------------------------------------------------------



 



     Voluntary and Knowing Action. The Employee acknowledges that he has been
advised of his right to be represented by his own attorney, that he has read and
understands the terms of this Separation Agreement, and that he is voluntarily
entering into the Separation Agreement to resolve any disputes with the Company,
and that he has not relied upon any statements made by the Company, its agents
or attorneys.
     Governing Law and Jurisdiction. This Separation Agreement will be construed
and enforced in accordance with the laws of the State of Minnesota. Jurisdiction
and venue shall only be appropriate in Hennepin County, Minnesota.
     Counterparts. This Separation Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Separation
Agreement on the dates indicated at their respective signatures.

              Dated: February 23, 2007   /s/ Marc R. Sportsman                  
Marc Sportsman, Employee    
 
                ATS MEDICAL, INC.    
 
           
Dated: March 6, 2007
  By:   /s/Michael Kramer    
 
           
 
      Its: Acting Chief Financial Officer    



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Technical legal words are not needed to describe
what I mean. Specific terms I use in this Release have the following meanings:

  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.     B.   Company, as used herein, shall at all
times mean ATS Medical, Inc., its parents, subsidiaries, successors and assigns,
their affiliated and predecessor companies, their successors and assigns, their
affiliated and predecessor companies and the present or former officers,
directors, employees and agents of any of them, whether in their individual or
official capacities, and the current and former trustees or administrators of
any pension or other benefit plan applicable to the employees or former
employees of the Company, in their official and individual capacities.     C.  
My Claims mean all of the rights I have now to any relief of any kind from the
Company, whether or not I now know about those rights, arising out of my
employment with the Company, and my employment termination, including but not
limited to, claims for breach of contract; fraud or misrepresentation; violation
of the Minnesota Human Rights Act, the Age Discrimination in Employment Act, or
other federal, state, or local civil rights laws based on age or other protected
class status; defamation; intentional or negligent infliction of emotional
distress; breach of the covenant of good faith and fair dealing; promissory
estoppel; negligence; wrongful termination of employment; and any other claims
for unlawful employment practices. However, this release shall not affect any
claims which could be made under any welfare benefit plan or any pension or
retirement plan through the Company.

Agreement to Release My Claims. I am receiving a substantial amount of money
paid by the Company. I agree to give up all My Claims against the Company in
exchange for those payments specified in the attached Confidential Separation
Agreement. I will not bring any lawsuits, file any charges, complaints, or
notices, or make any other demands against the Company based on My Claims. The
money I am receiving is a full and fair payment for the release of all My
Claims. The Company does not owe me anything in addition to what I will be
receiving.
I understand and agree that, notwithstanding anything to the contrary in this
Release, nothing in this Release is intended to or shall: (a) impose any
condition, penalty, or other limitation affecting my right to challenge this
Release; (b) constitute an unlawful release or waiver of any of my rights under
any laws; or (c) prevent, impede, or interfere with my ability or right to: (i)
provide truthful testimony if under subpoena to do so; (ii) file any charge or
complaint (including a challenge to the validity of this Release) with, or
participate in an investigation or proceeding conducted by, the EEOC, the MDHR,
or any other governmental entity; or (iii) respond as otherwise required and/or
provided for by law. Notwithstanding anything to the contrary in this



--------------------------------------------------------------------------------



 



Release, nothing in this Release is intended to be or shall be construed to be a
violation of any law.
     Additional Agreements and Understandings. Even though the Company is paying
me to release My Claims, the Company does not admit that it may be responsible
or legally obligated to me. In fact, the Company denies that it is responsible
or legally obligated for My Claims or that it has engaged in any wrongdoing.
     I understand that I may rescind (that is, cancel) this Release within seven
(7) calendar days of signing it to reinstate federal claims and within fifteen
(15) calendar days of signing it to reinstate state claims. To be effective, my
rescission must be in writing and delivered to the Company in care of Ms. Barb
Searle, ATS Medical, Inc., 3905 Annapolis Lane, Suite 105, Minneapolis,
Minnesota, 55447, either by hand or by mail within the 15-day period. If sent by
mail, the rescission must be:
1. Postmarked within the 15-day period;
2. Properly addressed to the Company; and
3. Sent by certified mail, return receipt requested.
     I have read this Release carefully and understand all its terms. I have had
an opportunity to discuss this Release with my own attorney. In agreeing to sign
this Release, I have not relied on any statements or explanations made by the
Company or its attorneys.
     I understand and agree that this Release, the Separation Agreement to which
it is attached, and the Employment Agreement dated April 15, 2003 contain all
the agreements between the Company and me. We have no other written or oral
agreements.

         
Dated: February 23, 2007
  /s/ Marc R. Sportsman    
 
       
 
      Marc Sportsman, Employee    